I concur. We must take the Constitution as we find it, neither enlarging nor detracting from it. It merely provides that the Legislature shall not authorize "any game of chance, lottery, or gift enterprise." It does not forbid the Legislature authorizing betting, wagering, or gaming. Nor does it forbid the Legislature authorizing any game, except a "game of chance;" That is, the Legislature, if it sees fit, may authorize any game not a game of chance, and at the same time may authorize or permit wagering or betting on it. The wisdom of the Legislature authorizing or permitting betting or wagering of any kind, whether on a game of skill or otherwise, or on any event, or to permit any kind of public betting or wagering, may well be questioned, and concerning which minds of men may well differ. I am in perfect accord with those who assert that public betting and wagering are pernicious and baneful and ought to be forbidden. But the question of wisdom is one of legislative policy over which we have no control. *Page 292 
The Legislature may adopt any kind of policy not forbidden by the Constitution, and whether a given policy adopted by it not so forbidden is wise or unwise, wholesome or unwholesome, moral or immoral, are questions exclusively within the province of the Legislature. Hence betting, wagering, and gaming not being forbidden by the Constitution, it is competent for the Legislature to authorize and permit or to forbid and prevent any and all kinds of betting, wagering, or gaming, whether private or public.
It, in effect, is conceded that horse racing within and of itself is like foot racing, boat racing, football, and baseball, a game of skill and endurance, a contest involving skill and judgment, and not a game of chance, and that it is within legislative power to authorize and permit it. That the Constitution does not forbid the Legislature from authorizing or permitting horse racing any more than foot racing, football, or baseball is not seriously doubted by any one.
Now, from these considerations, I do not see wherein the fact of wagering or betting on the result of a game, or wherein the means or device by which the betting or wagering is carried on or conducted, has anything to do with the determination of whether the game is one of chance or of skill. In other words what does betting or wagering on the result of a game have to do with the character of it? It seems to me a game of football or baseball is a game of skill whether any betting or wagering is laid on its result or not. Nor, as it seems to me, does it make any difference by what method or device the betting or wagering is carried on or conducted. So, too, with respect to horse racing. As pointed out by Mr. Justice THURMAN, the pari-mutual method or system of betting in no particular determines or affects the result of the race. It is merely a convenient means by the use of levers and mechanical appliances of registering, recording, and tabulating the bets and a ready means of displaying in the stages or progress of the betting the number and kinds of bets, all of which may as well, though perhaps not as conveniently, be done by charts and blackboards. *Page 293 
The same kind of system, with proper variations, might be used in betting on games of football or baseball, or on any other kind of contest with a number of contestants, but usually when employed is, so far as made known to us, applied to horse racing only. It so is defined by lexicographers. The device used in the pari-mutual system of betting is not like a slot machine, or roulette wheel, or other similar device or instrument which by its manipulation or operation itself determines the result. The device merely registers or records and displays the bets as they are made. It is a mere posting of them. They could as well be marked by chalk or pencil on a board or chart displayed in a conspicuous place, and by the use of the one no more than by the other system is the result of the race determined nor the character of it as to skill or chance influenced or affected. Thus I think the respondents misconceive and misstate the main proposition for consideration when they say, as they do, that "the precise question here is whether the pari-mutual system of betting or wagering upon horse races where the horse races are operated in connection with and as a part of the pari-mutual system is a game of chance." As I conceive the proposition, it is: Is horse racing a game of chance or a game of skill? If it is a game of chance, that is the end of the inquiry. If it is a game of skill, it is rendered a game of chance by permitting betting or wagering, whether by the pari-mutual system or by any other method, on the result of the race. Since betting or wagering on the race does not determine or affect the result of it, I think the conclusion inevitable that wagering or betting on the result of a game of skill does not convert the game into one of chance. As well say that, while football is a game of skill, yet if wagering or betting on the result of the game is permitted, it becomes a game of chance. Horse racing thus being a game of skill and not a game of chance, it was competent for the Legislature to authorize, permit, and regulate it, which really no one disputes. Nor does any one seriously question the wisdom of some sort of legislation on the subject. What *Page 294 
in fact is questioned amounts not to legislative power but legislative wisdom in permitting public betting and wagering on horse racing, or on any other game though of skill. On that subject the respondents, and all those in accord with them, must seek legislative, and not judicial, relief.
The argument that horse racing is not successful unless the pari-mutual system of betting is also permitted, but means that horse racing is not successful — that it is not profitable or remunerative, or interesting — unless betting or wagering on the result of the race or races is permitted. Such considerations have no relevancy. Whether a game is operated successfully or unsuccessfully, profitably or unprofitably, is not a material, nor even a relevant factor in determining whether it is a game of chance or skill. Surely, if a game is operated unsuccessfully, it may not, for such reason, be denominated a game of skill, and, if successfully a game of chance, or vice versa.
Now as to the point whether the act contains but one subject and whether it is sufficiently, clearly expressed in the title. Of necessity, subjects of legislation must be expressed in the title with brevity, and it is not intended that the title shall be an index to the act or proposed bill. Here the general subject of the act as expressed in the title relates to horse racing and the creation of a state racing commission. Thereunder it seems reasonably clear that the act could properly contain provisions respecting circumstances and conditions under which horse racing may be permitted and the manner in which it may or shall be conducted or regulated. That, no doubt, may be, or at least ought to be, readily conceded. That such matters are germane to the expressed general subject may not well be doubted. But the respondents assert that the portion of the act permitting betting by or under the pari-mutual system of betting "on the results of said races" bears no relation to such matters, nor to the general subject, and in effect is a distinct, separate, unrelated, and discordant subject. The contention, though plausible, is not, as I think, sound. Suppose section 6 of the act, *Page 295 
the proviso of which is claimed to be a distinct and related subject, contained merely the portion "it shall be unlawful to make or place any wager on the result of any race held under the provisions of this act." Could it successfully be contended that such a provision would not be germane to the expressed general subject, but was a distinct, separate, unrelated, and discordant subject? The inquiry, as it seems to me, answers itself in the negative. That is to say, the act, the title of which expressed a general subject relating to horse racing, could thereunder properly contain provisions respecting the circumstances and conditions under which such races were to be authorized or permitted, the manner in which they were to be conducted or regulated, and in connection therewith could provide that there should be no betting or wagering of any kind on the result of such races. Undoubtedly such legislation would directly relate to, and be germane to, the general subject of horse racing. If it thus be germane to forbid betting and wagering on the result of such races, it seems to me it also would be germane to permit betting or wagering on such results, or to restrict it and provide the kind of system of betting which was to be permitted on such results. Forbidding betting or wagering, or permitting it by or under the pari-mutual system, is not by the act declared to be general, but is expressly restricted to and declared with respect to "the results of said races," horse races, or racing, the expressed general subject in the title — nothing else. I thus think the claimed objectionable portion of the act is germane to the expressed general subject in the title, and by direct and explicit language is tied and restricted to it, betting on horse racing and nothing else, and then only by means of the pari-mutual system.
The respondents, however, assert: How, by merely reading the title of the act and not the body of it, would any one know that the proposed bill contemplated permitting betting or wagering by the pari-mutual system on the result of horse racing? As well say how, by merely reading the title and not the body of the bill, would any one know *Page 296 
whether betting or wagering on such results was to be absolutely forbidden, or permitted, or restricted, or whether licenses were to be granted, or the circumstances or conditions under which they were to be granted, or fees exacted, or what the circumstances or conditions were under which the races were to be permitted, or the manner in which they were to be conducted or regulated? The answer is that titles are not intended nor required to be indices to proposed bills. Assuming that the maxim, as sometimes though perhaps erroneously expressed, that every one is presumed to know the law applies to the Legislature, we may further assume that its members knew that there was no constitutional provision or any statute of the state forbidding wagering or betting on horse racing, and, if they assumed that the proposed bill was silent on the question of betting or wagering on the results and if the bill had so been silent, they were bound to know that it was not unlawful to so bet and wager. And under a title such as here in a proposed bill relating to horse racing, such members were also required to know that the bill could and might include innumerable minor subjects and divers matters germane to the title, and it is not unreasonable to presume or conclude that such members should or ought to have known — at least could have known — that among such minor subjects or matters might be one relating to betting or wagering on the result of the races, either absolutely forbidding such betting, or permitting or restricting or regulating it. In other words, one reading the title was bound to know that the bill proposed some sort of legislation on the subject of horse racing, and might conclude that he was not opposed to such legislation if it forbade betting or wagering on the result of such races, while others reading the title might be in favor of the bill, though it should permit betting on such results or regulated or restricted betting thereon.
I do not say any one on reading the title was required to know that the proposed bill might or could properly contain something in relation to betting on the result of such *Page 297 
races because betting or wagering is a necssary or even usual incident to horse racing, but because the provision in the bill relating to betting was germane to, and consistent and in harmony with, the title of the bill. A provision in a bill to be germane to the subject expressed in the title is not required to be a necessary or even a usual or a customary incident to the subject so expressed in the title. It is enough if it is directly or indirectly related to, and bears a natural connection with, such general subject; and such connection or relationship need not even be logical, but must be harmonious, and not discordant with the expressed subject. The authorities pretty well agree that to constitute duplicity of subject an act must embrace two or more dissimilar and discordant subjects, which by no fair intendment can be considered as having any legitimate connection with or relation to each other, and that any number of provisions may be contained in an act, however diverse they may be, so long as they are not inconsistent with or foreign to the general subject or object, but have a natural relation and connection, directly or indirectly, to the expressed subject. And the fact that many things of a diverse nature are authorized or required to be done is unimportant, provided the doing of them may fairly be regarded as in furtherance of the general subject of the enactment. 25 R.C.L. 842. I do not see wherein a provision forbidding or permitting or restricting or regulating betting on the result of horse racing is inconsistent with, or foreign to, the subject of horse racing, or may not fairly be regarded as in furtherance of such general subject. It further is quite well established that it primarily is for the Legislature to determine the title that shall be prefixed to an act, and where, in the exercise of its discretion, it has chosen a particular title, courts may not hold the title insufficient because a better title might have been provided; and it also is primarily for the Legislature to determine whether the title of an act shall be broad and general, as it here is, or narrow and restricted, and the broader and more general the title, the greater the number of particulars or of *Page 298 
subordinate subjects which may be embraced within it. 25 R.C.L. 849-853. I therefore fully concur with Mr. Justice THURMAN on both propositions.